The court charged the jury on self-defense; the charge was excepted to as only presenting said issue from the viewpoint of an actual attack by Rutland, the injured party, and not from the viewpoint of apparent danger. In paragraph 8 of the charge, in laying down the general principles applicable, the court told the jury that a party can use such force as is necessary if it appears to him from his standpoint at the time that he is in danger; but in paragraph 9 of the charge, applying this general principle to the facts in the particular case, the learned trial judge told the jury that if they believed "Rutland had made an attack on him," etc., they should acquit. Manifestly this is not a correct announcement of the law applicable to the rights of the accused if the facts showed, or tended to raise the issue, that he believed Rutland, or the man confronting him as he entered his father's house, had a pistol in his hand, and if they believed it reasonably appeared to the appellant from his standpoint at the time that his life was in danger from a threatened attack by the party having such pistol. Appellant swore that he thought a mob was after him at the time. He said he had heard someone call out to "kill *Page 302 
that negro" as he fled from the scene of a prior trouble. Mr. Rutland testified that he had known appellant eight or ten years, but did not recognize him that night when they met in the yard just before the shooting. Witness further swore that he told the man approaching to stop and throw up his hands and consider himself under arrest. Appellant swore that he did not hear Rutland make any such statement. He further said the first man he saw when he approached his father's house that night, was after he had been shot.
In this condition of the record the court gave paragraph 19 of the charge, which is as follows:
"However, in this connection you are instructed that if you have a reasonable doubt as to such fact that the defendant did not know that B. M. Rutland was attempting to arrest him in a lawful manner and with lawful authority to do so, if you find he was so doing, or was attempting to prevent his escape and was acting lawfully in doing so, if you find he was so doing, if he was trying to escape, then in that event the defendant would have a right to defend himself as defined to you in preceding paragraphs of this charge."
This was excepted to as shifting the burden of proof and as not presenting appellant's right of self-defense from the viewpoint of the defendant. It is clear that the concluding part of said paragraph quoted, wherein the right of the accused to defend himself is given him only "as defined in preceding paragraphs of this charge" — in the event the jury are not satisfied that he knew Mr. Rutland was lawfully attempting to arrest him — must relate back to and be passed on in the light of the right of self-defense as given in paragraph 9, above referred to. Reference to paragraph 9 shows that the right of self-defense was given only against an attack which had been made by Rutland.
Admittedly, from the standpoint of the state's testimony, appellant shot only after he was accosted by Rutland, who admitted that he had his pistol in his hand at the time. Appellant testified that he was scared, and run-down, that he thought a mob was after him, and that he did not know what he did at the time of the shooting. Appellant was a negro and had shot a white man on the same evening and shortly preceding this shooting for which he stands charged, but it is undisputed that the white man had repeatedly kicked appellant's sister on a public street before appellant shot him, and had assaulted appellant himself; and if the relative position of the parties be reversed, and it appear that appellant was a white man and *Page 303 
that a negro had kicked the sister of appellant on a public street shortly before the shooting in question, such an insult to a female relative would likely have been regarded as sufficient cause for belief in the existence of that degree of danger, rage and resentment sufficient to put the mind of the defendant in a manslaughter condition had the kicker been killed. The learned trial judge in this case charged on manslaughter, but we are constrained to believe that he erred in not pertinently submitting to the jury the law of appellant's right to act on the appearance of danger. When appellant shot he was trotting toward his father's house, having run or rapidly come a distance of about four miles from a town in which he had had a serious personal difficulty with a white man. As he approached his father's house a man confronted him in the dark with a pistol in his hand, and from the state's standpoint appellant then shot said man. These facts tend to support the issue of a shooting in self-defense upon the appearance of danger.
Upon more mature consideration we have arrived at the above conclusion, and feel that the original opinion, in so far as it fails to announce the conclusion now arrived at, was wrong. The motion for rehearing is granted, the judgment of affirmance is set aside, and the cause is now reversed and remanded.
Reversed and remanded.